                                                                              E-FILED
                                                     Friday, 03 April, 2020 02:45:20 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

LORI PIPER, on behalf of                   )
JAMES R. PIPER, deceased,                  )
                                           )
          Plaintiff,                       )
                                           )
     v.                                    )   Case No. 18-cv-03249
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
          Defendant.                       )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 21). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) grant Plaintiff Lori Piper’s Motion for Summary

Judgment (d/e 13); (2) deny Defendant Commissioner’s Motion for

Summary Affirmance (d/e 18); and (3) reverse and remand

pursuant to 42 U.S.C. § 405(g) sentence four the decision of the

Commissioner. On February 5, 2020, Defendant filed Objections to

the Report and Recommendation (d/e 22). On February 18, 2020,

Plaintiff filed a response to Defendant’s Objections (d/e 23).


                             Page 1 of 3
     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). The Court has thoroughly reviewed Magistrate Judge

Schanzle-Haskins’ Report and Recommendation, Defendant’s

objections to the Report and Recommendation, and Plaintiff’s

response to Defendant’s objections. Applying a de novo review, the

Court agrees with Magistrate Judge Schanzle-Haskins’

recommendations and the analysis underlying those

recommendations.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

           Magistrate Judge Tom Schanzle-Haskins (d/e 21) is

           ACCEPTED and ADOPTED.

     (2)   Defendant’s Objections to Magistrate Judge’s Report

           and Recommendation (d/e 22) are OVERRULED.

     (3)   Plaintiff’s Motion for Summary Judgment (d/e 13) is

           GRANTED.

     (4)   Defendant’s Motion for Summary Affirmance (d/e 18)

           is DENIED.


                            Page 2 of 3
    (5)   The decision of the Commissioner is REVERSED and

          REMANDED pursuant to 42 U.S.C. § 405(g) sentence

          four.

    (6)   THIS CASE IS CLOSED.



ENTER: April 1, 2020


                            /s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                         Page 3 of 3
